 



San Lotus Holding Inc.

3F B302C, No. 185 Kewang Road

Longtan Township, Taoyuan County 325

Taiwan (R.O.C.)

 

 

 

March 16, 2013

 

 

 

Tourmaster Travel Service Inc.

Attn: Luu Moc Thuy

3F-1, No. 171 SEC 2, Chang An E Road

Taipei

Taiwan (R.O.C.)

 

 

 

Re: Acquisition of Tourmaster Travel Service Inc. Letter of Intent

 

 

Dear Mr. Luu:

 

This non-binding letter of intent (the “LOI”) sets forth our understanding of
the mutual intentions of the below parties regarding the proposed acquisition of
Tourmaster Travel Service Inc., a Taiwan (R.O.C.) corporation (“Seller”), by San
Lotus Holding Inc., a Nevada corporation (“Buyer”) (Buyer and Seller may be
referred to hereinafter individually as a “Party” and collectively as the
“Parties”).

 

1. Transaction Structure. Buyer is a Securities and Exchange Commission
reporting company traded on the over-the-counter bulletin board under the ticker
symbol SLOT. The planned acquisition will be accomplished by Buyer acquiring a
100 percent ownership interest in Seller (the “Acquisition”) from Seller’s
shareholders, thereby making Seller a wholly owned subsidiary of Buyer, in
accordance with the terms of an executed definitive stock purchase agreement
(the “Stock Purchase Agreement”) to be negotiated by the Parties. The Parties
will jointly determine the optimum tax structure for the transaction in order to
best satisfy tax planning, regulatory and other considerations.

 

2. Transaction Closing.  The Parties shall use their commercially best efforts
to close the Acquisition (the “Closing”) within 180 days of execution by both
Parties executing the LOI. Should the Parties be unable to close the transaction
within that time period, the timeline for Closing may be extended upon written
agreement of both Parties.

 

3. Definitive Agreements.  The Parties shall commence preparation of the Stock
Purchase Agreement and any other necessary documents (together, the “Definitive
Agreements”) that will define the terms and other commitments contemplated by
the parties. The Definitive Agreements will contain the general provisions
outlined above in addition to the usual and customary representations and
warranties, covenants, conditions and indemnifications for a transaction of this
kind, including, but not limited to, tax and securities filings, and state and
local corporate filings.  

 



 

 

 

4. Due Diligence.  For a period of 180 days following execution of this LOI (the
“Due Diligence Period”), the Parties must comply with all reasonable requests to
review relevant information concerning themselves and any business entities they
are affiliated with, insofar as such requests are reasonably related to the
completion of the Acquisition. Upon the execution of this LOI by all Parties,
and subsequent request to or by a Party, the Parties shall mutually exchange the
following:

 

·all Financial Statements;

·history of financings and related documents;

·all employment contracts and consulting agreements;

·a list of all officers, key employees, directors, and advisors, with related
bios;

·a list and description of all assets;

·a list of all known liabilities and claims;

·a list of all licenses and certifications;

·Certificate of Incorporation (with any amendments thereto);

·all board minutes;

·bylaws (with any amendments thereto); and

·a current shareholder list.

 

5. Audit Requirement. As a condition to entering into the Stock Purchase
Agreement, Seller shall provide Buyer with (i) fully audited financial
statements and accounts and (ii) demonstrate that the accounting procedures in
place at Seller are in full conformity with the expectations and requirements of
Buyer. Should either the audit report or the accounting procedures or both fail
to meet the expectations and requirements of Buyer, Buyer shall be under no
obligation to proceed with the Acquisition.

 

6. Transaction Document Expenses.  Each Party shall be solely responsible for
all fees and expenses of the Parties’ agents, advisors, attorneys and
accountants with respect to the negotiation of this LOI, the negotiation and
drafting of the Definitive Agreements and, if the Definitive Agreements are
executed, the closing of the Transaction.

 

7. No Shop.  Until the closing of the Acquisition, or termination of
negotiations related to the Acquisition, Seller may not enter into any
transaction or agreement related to the sale of Seller, or any of its assets, or
otherwise encumber or enter into an agreement that would encumber any of the
foregoing, or enter into any agreement outside of the ordinary course of
business or that would otherwise hinder the Parties’ rights or intentions under
this LOI.  

 

8. Confidentiality, Non-Disclosure and Subsequent Public Announcement. Neither
Party shall disclose to any other person (other than such party’s employees,
representatives and agents who are bound by confidentiality agreements or other
confidentiality obligations) the terms or conditions hereof or the fact that the
Acquisition is being contemplated by the Parties. Following the execution of
this LOI, Buyer shall release a Form 8-K with the Securities and Exchange
Commission and a related press release regarding the LOI and the proposed
Acquisition. With the exception of the Form 8-K and press release described in
this section, the Parties agree not to issue any further press releases or make
any further public announcement regarding the Acquisition prior to the Closing
without prior written mutual consent of all Parties, except where a public
announcement is otherwise required by law. In addition, each of the Parties
hereto shall keep confidential each of the provisions of this LOI and the
agreements referenced or contemplated herein and all information each party
obtains regarding the other party (collectively, the “Confidential
Information”), except if (a) the information is already a matter of public
record or knowledge; (b) the information may be necessary to a Party’s financial
or legal advisor(s) (subject to such party agreeing to be bound to the
non-disclosure covenants contained in this paragraph); or (c) such disclosure is
required by law. This covenant regarding Confidential Information shall
indefinitely survive the termination of this LOI or any Definitive Agreements.

 



 

 

 

9. Acknowledgments and Assent. The Parties acknowledge that they were advised to
consult with an independent attorney prior to signing this LOI and that they
have in fact consulted with counsel of their own choosing prior to executing
this LOI. The Parties agree that they have read this LOI and understand the
content herein and freely and voluntarily assent to all of the terms herein.  

 

10. Entire Agreement; Amendment; Counterparts. This LOI represents the entire
understanding of the Parties with respect to the terms of Buyer’s proposed
acquisition of Seller and supersedes all prior and/or contemporaneous
agreements, representations and understandings, whether written or oral. This
LOI may only be amended, modified or extended by a written agreement signed by
both Parties hereto. This LOI may not be assigned without the other Party’s
written consent. This LOI may be signed in two or more counterparts, any one of
which need not contain the signature of more than one Party, but all such
counterparts will constitute one and the same agreement.

 

We trust that these terms accurately reflect our understanding. If there are any
questions or comments regarding the same, please feel to contact me at your
convenience. Otherwise kindly execute this LOI acknowledging your agreement to
the terms outlined above.

 

 

 

 

Agreed and accepted by:

   

San Lotus Holding, Inc.

a Nevada corporation

 

 

 

By: /s/ Chen Tseng Chih Ying     

Name: Chen Tseng Chih Ying

Title: Chief Executive Officer

Taourmaster Travel Service Inc.

a Taiwan (R.O.C.) corporation

 

 

 

By:  /s/ Luu Moc Thuy                 

Name: Luu Moc Thuy

Title: Chief Executive Officer

 

 



 



 